Baker, J.
This is an appeal by an individual subscriber of the New England Telephone and Telegraph Company asking that a decision of the public utility administrator of this state fixing certain rates and charges for that company be reversed.
The case was argued in this court together with the appeal of the New England Telephone and Telegraph Company from the same decision of the administrator. See New England Tel. & Tel. Co. v. Kennelly, 81 R. I. 1, filed herewith.
In view of our decision in that case, to which reference is hereby made, it is our opinion that the instant appeal should be denied and dismissed pro forma, but without prejudice to the right of the present appellant to prosecute an appeal in due course, if he desires, following the filing of any supplementary decision by the public utility administrator in accordance with our opinion in said case.